          Case 1:19-cv-09701-KPF Document 30 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  BRIAN TOTIN,                                               DEFAULT JUDGMENT

                         Plaintiff,
                                                        Civil Action No. 19-CV-9701 (KPF)
                    —against—

  LG FAIRMONT, INC., GIANCARLO
  ZABALETA and AHMED KALIL,

                       Defendants.



        This action having been commenced on October 21, 2019 by the filing of the Summons

and Complaint, a copy of the Summons and Complaint having been personally served

    •   On the defendant, LG FAIRMONT, INC., on October 31, 2019 by personal service on

        the Office of the Secretary of State of the State of New York, and a proof of service

        having been filed on November 12, 2019;

    •   On the defendant, GIANCARLO ZABALETA, on January 17, 2020 by personal service

        on Richie G. (Doorman), a person of suitable age and discretion, and a proof of service

        having been filed on January 24, 2020;

    •   On the defendant, AHMED KALIL, on November 7, 2019 by personal service on Jane

        Doe, a person of suitable age and discretion, and a proof of service having been filed on

        November 12, 2019;

And the defendants having not answered the Complaint, and the time for answering the

Complaint having expired, it is

        ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against

                                         55,040
defendants in the liquidated amount of $______________                   9
                                                       with interest at ____% from October


                                                 1
         Case 1:19-cv-09701-KPF Document 30 Filed 07/31/20 Page 2 of 2



                        3,854.31
21, 2019 amounting to $_______________ plus costs and disbursements of this action in the

           3,010.20 amounting in all to $_________________.
amount of $___________                    61,904.51



Dated: New York, New York

      July 31, 2020
      ___________________



                                                         ______________________________
                                                                     U.S.D.J.

                                                         This document was entered on the
                                                                     July 31, 2020
                                                         docket on ____________________.




                                              2
